UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25259 Bottomline Technologies (de), Inc. (Exact name of registrant as specified in its charter) Delaware 02-0433294 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 325 Corporate Drive Portsmouth, New Hampshire 03801-6808 (Address of principal executive offices) (Zip Code) (603) 436-0700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ (Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨Nox The number of shares outstanding of the registrant’s common stock as of January 31, 2008 was 24,930,238. 1 INDEX Page No. PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of December31, 2007 and June30, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended December31, 2007 and 2006 4 Unaudited Condensed Consolidated Statements of Operations for the six months ended December31, 2007 and 2006 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended December31, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item4. Submission of Matters to a Vote of Security Holders 30 Item6. Exhibits 30 SIGNATURE 31 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Balance Sheets (in thousands) December 31, 2007 June30, 2007 Assets Current assets: Cash and cash equivalents $ 70,160 $ 38,997 Marketable securities 1,052 26,876 Accounts receivable, net of allowance for doubtful accounts and returns of $1,453 at December 31, 2007 and $1,590 at June30, 2007 24,477 24,169 Other current assets 4,274 5,402 Total current assets 99,963 95,444 Property and equipment, net 8,053 8,270 Intangible assets, net 78,136 84,296 Other assets 1,529 1,784 Total assets $ 187,681 $ 189,794 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 5,783 $ 6,650 Accrued expenses 7,831 8,475 Deferred revenue 25,364 24,998 Total current liabilities 38,978 40,123 Deferred revenue, non-current 2,076 2,498 Deferred income taxes 5,204 6,258 Other liabilities 816 479 Total liabilities 47,074 49,358 Stockholders’ equity: Common stock 26 25 Additional paid-in capital 271,762 263,229 Accumulated other comprehensive income 7,549 8,292 Treasury stock (17,524 ) (11,285 ) Accumulated deficit (121,206 ) (119,825 ) Total stockholders’ equity 140,607 140,436 Total liabilities and stockholders’ equity $ 187,681 $ 189,794 See accompanying notes. 3 Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share amounts) Three Months Ended December31, 2007 2006 Revenues: Software licenses $ 3,393 $ 4,082 Subscriptions and transactions 7,342 6,743 Service and maintenance 18,083 15,492 Equipment and supplies 3,014 3,334 Total revenues 31,832 29,651 Cost of revenues: Software licenses 237 186 Subscriptions and transactions 3,913 2,787 Service and maintenance (1) 7,556 7,401 Equipment and supplies 2,091 2,470 Total cost of revenues 13,797 12,844 Gross profit 18,035 16,807 Operating expenses: Sales and marketing (1) 7,847 8,226 Product development and engineering (1) 4,226 4,145 General and administrative (1) 4,727 5,227 Amortization of intangible assets 2,682 2,412 Total operating expenses 19,482 20,010 Loss from operations (1,447 ) (3,203 ) Other income, net 896 770 Loss before provision (benefit) for income taxes (551 ) (2,433 ) Provision (benefit) for income taxes 123 (317 ) Net loss $ (674 ) $ (2,116 ) Basic and diluted net loss per share: $ (0.03 ) $ (0.09 ) Shares used in computing basic and diluted net loss per share: 23,887 23,622 (1) Stock based compensation is allocated as follows: ThreeMonthsEnded December31, 2007 2006 Cost of revenues: service and maintenance $ 236 $ 171 Sales and marketing 686 762 Product development and engineering 200 194 General and administrative 980 977 $ 2,102 $ 2,104 See accompanying notes. 4 Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share amounts) Six Months Ended December31, 2007 2006 Revenues: Software licenses $ 6,758 $ 5,933 Subscriptions and transactions 14,184 13,227 Service and maintenance 35,768 28,998 Equipment and supplies 6,484 6,714 Total revenues 63,194 54,872 Cost of revenues: Software licenses 425 383 Subscriptions and transactions 7,884 5,393 Service and maintenance (1) 15,388 13,763 Equipment and supplies 4,614 4,996 Total cost of revenues 28,311 24,535 Gross profit 34,883 30,337 Operating expenses: Sales and marketing (1) 15,366 14,817 Product development and engineering (1) 8,452 7,853 General and administrative (1) 9,185 9,446 Amortization of intangible assets 5,330 3,873 Total operating expenses 38,333 35,989 Loss from operations (3,450 ) (5,652 ) Other income, net 1,793 1,739 Loss before benefit for income taxes (1,657 ) (3,913 ) Benefit for income taxes (182 ) (317 ) Net loss $ (1,475 ) $ (3,596 ) Basic and diluted net loss per share $ (0.06 ) $ (0.15 ) Shares used in computing basic and diluted net loss per share: 23,745 23,526 (1) Stock based compensation is allocated as follows: SixMonthsEnded December31, 2007 2006 Cost of revenues: service and maintenance $ 468 $ 289 Sales and marketing 1,297 1,457 Product development and engineering 383 392 General and administrative 1,880 1,802 $ 4,028 $ 3,940 See accompanying notes. 5 Bottomline Technologies (de), Inc. Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six Months Ended December31, 2007 2006 Operating activities: Net loss $ (1,475 ) $ (3,596 ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock compensation expense 4,028 3,940 Amortization of intangible assets 5,330 3,873 Depreciation and amortization of property and equipment 1,610 1,447 Deferred income tax benefit (408 ) (412 ) Excess tax benefits associated with stock compensation (108 ) (29 ) Provision for allowances on accounts receivable — (122 ) Provision for obsolete inventory 10 (28 ) Gain on foreign exchange (112 ) (52 ) Changes in operating assets and liabilities: Accounts receivable (231 ) 828 Inventory, prepaid expenses and other assets 1,160 819 Accounts payable, accrued expenses and deferred revenue and deposits (1,343 ) (2,313 ) Net cash provided by operating activities 8,461 4,355 Investing activities: Acquisition of business and assets, net of cash acquired — (16,970 ) Purchases of available-for-sale securities (225 ) (10,350 ) Proceeds from sales of available-for-sale securities 26,050 20,450 Purchases of held-to-maturity securities (51 ) — Proceeds from sales of held-to-maturity securities 51 — Purchases of property, plant and equipment, net (1,270 ) (1,209 ) Net cash provided by (used in) investing activities 24,555 (8,079 ) Financing activities: Repurchase of common stock (6,708 ) (4,003 ) Proceeds from employee stock purchase plan and exercise of stock options 4,988 1,279 Excess tax benefits associated with stock compensation 108 29 Payment of bank financing fees (20 ) (20 ) Capital lease payments (15 ) (29 ) Net cash used in financing activities (1,647 ) (2,744 ) Effect of exchange rate changes on cash and cash equivalents (206 ) 477 Increase (decrease) in cash and cash equivalents 31,163 (5,991 ) Cash and cash equivalents at beginning of period 38,997 38,752 Cash and cash equivalents at end of period $ 70,160 $ 32,761 Supplemental disclosure of cash flow information: Non-cash investing activities: Issuance of common stock in connection with acquisitions — $ 5,206 See accompanying notes. 6 Bottomline Technologies (de), Inc. Notes to Unaudited Condensed Consolidated Financial Statements December 31, 2007 Note 1—Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation of the interim financial information have been included. Operating results for the three and six month periods ended December 31, 2007 are not necessarily indicative of the results that may be expected for any other interim period or for the fiscal year ending June30, 2008. For further information, refer to the financial statements and footnotes included in the Company’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission (SEC) on September12, 2007. Certain prior period amounts have been reclassified to conform to the current year presentation. Note 2—Business Acquisitions On October13, 2006 the Company, through its U.K. subsidiary, acquired all of the outstanding share capital of Formscape Group, Ltd. (Formscape). Formscape is a U.K. headquartered company with operations in the United States, the U.K. and Germany that provides software solutions for automating purchase-to-pay, document and financial transaction processes. In connection with the acquisition, the Company accrued costs associated with Formscape facility exit activities, which were finalized during the quarter ended September 30, 2007. A summary of the exit accrual activity from the acquisition date through December 31, 2007 is presented below. ExitAccrual Initial estimate, included in preliminary purchase price allocation for Formscape $ 913 Adjustments to original estimate, recorded through goodwill (130 ) Payments charged against the accrual (805 ) Impact of changes in foreign currency exchange rates 42 Remaining accrual at December 31, 2007 $ 20 The following unaudited pro-forma financial information presents the combined results of operations of the Company and Formscape as if that acquisition had occurred as of July1, 2006 after giving effect to certain adjustments such as increased amortization expense of acquired intangible assets, a decrease in interest income as a result of cash paid for the acquisition and the dilutive effect of common stock issued by the Company as part of the purchase consideration. This pro-forma financial information does not necessarily reflect the results of operations that would have actually occurred had the Company and Formscape been a single entity during this period. Unaudited,ProForma ThreeMonthsEnded December31, 2006 Unaudited,ProForma Six Months Ended December31, 2006 (in thousands, except per share amounts) Revenues $ 30,375 $ 60,144 Net loss (2,078 ) (5,845 ) Net loss per basic and diluted share (0.11 ) (0.24 ) 7 Note 3—Net Loss Per Share The following table sets forth the computation of basic and diluted net loss per share: Three Months Ended December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands, except per share amounts) Numerator: Net loss $ (674 ) $ (2,116 ) $ (1,475 ) $ (3,596 ) Denominator: Weighted average shares outstanding used in computing basic and diluted net loss per share: 23,887 23,622 23,745 23,526 Basic and diluted net loss per share $ (0.03 ) $ (0.09 ) $ (0.06 ) $ (0.15 ) Note 4—Comprehensive Income or Loss Comprehensive income or loss represents net income plus the results of certain stockholders’ equity changes not reflected in the unaudited condensed consolidated statements of operations. The components of comprehensive income or loss are as follows: ThreeMonthsEnded December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands) Net loss $ (674 ) $ (2,116 ) $ (1,475 ) $ (3,596 ) Other comprehensive income (loss): Foreign currency translation adjustments (1,814 ) 2,798 (743 ) 3,304 Comprehensive income (loss) $ (2,488 ) $ 682 $ (2,218 ) $ (292 ) Note 5—Operations by Segments and Geographic Areas Segment Information SFAS No.131, “Disclosures about Segments of an Enterprise and Related Information”, establishes standards for reporting information about operating segments in financial statements. Operating segments are defined as components of an enterprise for which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance. The Company’s operating segments are organized principally by the type of product or services offered and by geography. As of July1, 2007, the Company revised the structure of its internal operating segments and changed the nature of the financial information that is provided to and used by the Company’s chief operating decision makers. The change in segment structure as of July1, 2007 resulted in the Company’s accounts payable automation product offerings being included as a component of its Outsourced Solutions segment rather than its Payment and Transactional Documents segment. This change is reflected for all periods presented. In accordance with SFAS 131, the Company has aggregated similar operating segments into three reportable segments as follows: Payments and Transactional Documents. The Company’s Payments and Transactional Documents segment is a supplier of software products that provide a range of financial business process management solutions including making and collecting payments, sending and receiving invoices, and generating and storing business documents. This segment also provides a range of standard professional services and equipment and supplies that complement and enhance the Company’s core software products. Revenue associated with this segment is typically recorded upon delivery. This segment also incorporates the Company’s check printing solutions in the U.K., revenue for which is typically recorded on a per transaction basis or ratably over the expected life of the customer relationship. Banking Solutions. The Banking Solutions segment provides solutions that are specifically designed for banking and financial institution customers. These solutions typically involve longer implementation periods and a significant level of 8 professional resources. Due to the tailored nature of these products, revenue is generally recognized over the period of project performance on a percentage of completion basis. Outsourced Solutions. The Outsourced Solutions segment provides customers with outsourced and hosted solution offerings that facilitate invoice receipt and presentment and spend management. The Company’s Legal eXchange solution, which provides customers the opportunity to create more efficient processes for managing invoices generated by outside law firms while offering access to important legal spend factors such as budgeting, expense monitoring and outside counsel performance is also included within this segment. This segment also incorporates the Company’s accounts payable automation solutions. Revenue within this segment is generally recognized on a subscription or transaction basis or proportionately over the estimated life of the customer relationship. Each operating segment has separate sales forces and, periodically, a sales person in one operating segment will sell products and services that are typically sold within a different operating segment. In such cases, the transaction is generally recorded by the operating segment to which the sales person is assigned. Accordingly, segment results can include the results of transactions that have been allocated to a specific segment based on the contributing sales resources, rather than the nature of the product or service. Conversely, a transaction can be recorded by the operating segment primarily responsible for delivery to the customer, even if the sales person is assigned to a different operating segment. The Company’s chief operating decision makers assess segment performance based on a variety of factors that can include segment revenue and a segment measure of profit or loss. Each segment’s measure of profit or loss is on a pre-tax basis, and excludes stock compensation expense and acquisition-related expenses such as amortization of intangible assets and charges related to acquired in-process research and development. There are no inter-segment sales; accordingly, the measure of segment revenue and profit or loss reflects only revenues from external customers. The costs of certain corporate level expenses, primarily general and administrative expenses, are allocated to the Company’s operating segments at predetermined rates that approximate cost. The Company does not track or assign its assets by operating segment. The following represents a summary of the Company’s reportable segments: Three Months Ended December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands) Revenues: Payments and Transactional Documents $ 21,073 $ 19,009 $ 41,220 $ 34,761 Banking Solutions 4,782 4,499 10,408 8,452 Outsourced Solutions 5,977 6,143 11,566 11,659 Total revenues $ 31,832 $ 29,651 63,194 $ 54,872 Segment measure of profit (loss): Payments and Transactional Documents $ 4,290 $ 2,539 $ 8,215 $ 5,067 Banking Solutions (64 ) (348 ) 504 (1,062 ) Outsourced Solutions (889 ) (878 ) (2,811 ) (1,844 ) Total measure of segment profit $ 3,337 $ 1,313 $ 5,908 $ 2,161 A reconciliation of the measure of segment profit to GAAP net loss, before the provision for income taxes, is as follows: ThreeMonthsEnded December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands) Segment measure of profit $ 3,337 $ 1,313 $ 5,908 $ 2,161 Less: Amortization of intangible assets (2,682 ) (2,412 ) (5,330 ) (3,873 ) Stock compensation expense (2,102 ) (2,104 ) (4,028 ) (3,940 ) Other income, net 896 770 1,793 1,739 Loss before provision for income taxes $ (551 ) (2,433 ) $ (1,657 ) (3,913 ) 9 The following depreciation expense amounts are included in the segment measure of profit: ThreeMonthsEnded December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands) Depreciation expense: Payments and Transactional Documents $ 339 $ 432 $ 704 $ 776 Banking Solutions 121 116 245 226 Outsourced Solutions 335 227 661 445 Total depreciation expense $ 795 $ 775 $ 1,610 $ 1,447 Geographic Information Revenues, based on the point of sales not the location of the customer, by geographic area, were as follows: Three Months Ended December31, Six Months Ended December31, 2007 2006 2007 2006 (in thousands) Revenues from unaffiliated customers: United States $ 17,423 $ 16,306 $ 35,162 $ 29,842 Europe 13,996 12,961 27,247 24,245 Australia 413 384 785 785 Total revenues from unaffiliated customers 31,832 $ 29,651 63,194 $ 54,872 Long-lived assets, which are based on geographic location, were as follows: December 31, June30, 2007 (in thousands) Long-lived assets, net United States $ 4,689 $ 4,664 Europe 4,720 5,195 Australia 173 195 Total long-lived assets, net 9,582 $ 10,054 Note 6—Income Taxes The Company adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (“FIN48”), an interpretation of FASB Statement No.109 (“SFAS 109”), on July1, 2007. In accordance with the transition provisions of FIN 48, the cumulative effect of applying the pronouncement was reported as an adjustment to the July1, 2007 balance of accumulated deficit. As a result of the adoption of FIN 48, the Company recorded a decrease to its tax reserves and its accumulated deficit in the amount of $94,000 during the first quarter of fiscal year 2008. Upon adoption of FIN 48 the Company had approximately $293,000 of unrecognized tax benefits, of which $22,000 represented accrued interest, all of which would affect the Company’s effective tax rate if recognized. The Company has classified the entire portion of its unrecognized tax benefits as non-current liabilities, as it does not anticipate settling any of these tax positions with a cash payment within the next twelve months. There were no material changes to the amount of unrecognized tax benefits for the three and six months ended December 31, 2007. The Company currently anticipates that its unrecognized tax benefits will decrease within the next twelve months by approximately $230,000, as a result of the expiration of certain statutes of limitations associated with intercompany transactions subject to tax in multiple jurisdictions. The Company recognizes interest and penalties related to uncertain tax positions as a component of income tax expense, but to date has not recorded any amounts related to potential penalties. To the extent that the accrued interest does not ultimately become payable, the amounts accrued will be derecognized and reflected as an income tax benefit in the period that such a determination is made. As of June30, 2007 and December 31, 2007, the Company’s accrued interest related to uncertain tax positions was not material. 10 The Company files U.S. federal income tax returns and returns in various state, local and foreign jurisdictions. Generally, the Company is no longer subject to U.S. federal, state and local, or foreign income tax examinations by tax authorities for years before 2001. Currently, the Company is under examination solely in one state jurisdiction for the tax years 2002 through 2004. The Company believes that the ultimate resolution of these open years will not have a material adverse impact on the Company’s consolidated financial position, results of operations or cash flows. For the three months ended December 31, 2007, the Company recorded income tax expense of $123,000.This expense was largely due to tax expense in the U.S. and Australia, and was partially offset by an income tax benefit associated with the Company’s U.K. operations.In the three months ended December 31, 2006, the Company recorded a net tax benefit of $317,000.This net benefit position was due to a tax benefit associated with Company’s U.K. operations, offset in part by income tax expense in the U.S., Australia and Germany.In each of the quarters ended December 31, 2007 and 2006, the income tax expense recorded in the U.S. was attributable to an increase in deferred tax liabilities associated with goodwill that is deductible for U.S. tax purposes but not amortized for financial reporting purposes.The U.S. tax expense also consisted of a small amount of state income tax expense which will be incurred irrespective of the Company’s net operating loss carryforwards. The Company recorded a net tax benefit of $182,000 and $317,000 during the six months ended December 31, 2007 and 2006, respectively.In the six months ended December 31, 2007, the net benefit position was due to an income tax benefit associated with the Company’s European operations, offset in part by income tax expense in the U.S. and Australia.Further, this net benefit position includes the one-time impact of a tax benefit arising from the enactment of legislation that decreased the Company’s tax rates in the U.K. and Germany (this legislation was enacted during the quarter ended September 30, 2007, and the benefit from this tax rate change will not re-occur in subsequent quarters).In the six months ended December 31, 2006, the net benefit position was due to the Company’s U.K. operations, partially offset by tax expense in the U.S. and Australia. Note 7—Goodwill and Other Intangible Assets The following tables set forth the information for intangible assets subject to amortization and for intangible assets not subject to amortization: As of December 31, 2007 GrossCarrying Amount Accumulated Amortization NetCarrying Value (in thousands) Amortized intangible assets: Core technology $ 24,835 $ (20,237 ) $ 4,598 Customer related 36,728 (16,711 ) 20,017 Patent 953 (136 ) 817 Total 62,516 (37,084 ) 25,432 Unamortized intangible assets: Goodwill 52,704 Total intangible assets, net 78,136 As of June30, 2007 GrossCarrying Amount Accumulated Amortization NetCarrying Value (in thousands) Amortized intangible assets: Core technology $ 24,982 $ (18,572 ) $ 6,410 Customer related 36,851 (13,330 ) 23,521 Patent 953 (100 ) 853 Below market lease 94 (67 ) 27 Total $ 62,880 $ (32,069 ) $ 30,811 Unamortized intangible assets: Goodwill 53,485 Total intangible assets, net $ 84,296 11 Estimated amortization expense for fiscal year 2008 and subsequent fiscal years is as follows: Inthousands 2008 $ 10,595 2009 8,764 2010 6,168 2011 3,768 2012 892 2013 and thereafter 575 Note 8—Recent Accounting Pronouncements SFAS 141(R) In December 2007, the FASB issued Statement No. 141(R), “Business Combinations” (“SFAS 141(R)”) which will significantly change the accounting for and reporting of business combination transactions. The most significant changes in the accounting for business combinations under SFAS 141(R) include: · Valuation of any acquirer shares issued as purchase consideration will be measured at fair value as of the acquisition date; · Contingent purchase consideration, if any, will generally be measured and recorded at the acquisition date, at fair value, with any subsequent change in fair value reflected in earnings rather than through an adjustment to the purchase price allocation; · Acquired in-process research and development costs, which have historically been expensed immediately upon acquisition, will now be capitalized at their acquisition date fair values, measured for impairment (without recurring amortization) over the remaining development period and, upon completion of a successful development project, amortized to expense over the asset’s estimated useful life; · Acquisition related costs will be expensed as incurred rather than capitalized as part of the purchase price allocation; · Acquisition related restructuring cost accruals will be reflected within the acquisition accounting only if certain specific criteria are met as of the acquisition date; the prior accounting convention, which permitted an acquirer to record restructuring accruals within the purchase price allocation as long as certain, broad criteria had been met, generally around formulating, finalizing and communicating certain exit activities, will no longer be permitted. SFAS 141(R) is effective for the first annual reporting period beginning on or after December 15, 2008 and earlier adoption is not permitted. Accordingly, the Company will adopt SFAS 141(R) on July 1, 2009. The Company expects that the adoption of this pronouncement will significantly affect how it accounts for business combination transactions consummated after the adoption date, in the areas noted above. SFAS 160 In December 2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No.51” (“SFAS 160”). SFAS 160 clarifies the accounting for noncontrolling interests and establishes accounting and reporting standards for the noncontrolling interest in a subsidiary, including the requirement that the noncontrolling interest be classified as a component of equity. SFAS 160 is required to be adopted simultaneously with SFAS 141(R). The Company is not presently a party to any transaction in which it has a noncontrolling interest and, accordingly, does not currently believe that this pronouncement will have a significant impact on its financial condition, results of operations or cash flows. Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This Quarterly Report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. The statements contained in this report that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Without limiting the foregoing, the words “may,” “will,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” and similar expressions are intended to identify forward-looking statements. All forward-looking 12 statements included in this Quarterly Report on Form 10-Q are based on information available to us up to, and including, the date of this report, and we assume no obligation to update any such forward-looking statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth below under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 1A. Risk Factors” and elsewhere in this Form 10-Q. You should carefully review those factors and also carefully review the risks outlined in other documents that we file from time to time with the Securities and Exchange Commission. Overview We provide electronic payment, invoice and document management solutions to corporations, financial institutions and banks around the world. Our solutions are used to streamline, automate and manage processes and transactions involving global payments, invoice receipt and approval, collections, cash management, risk mitigation, document management, reporting and document archive. We offer software designed to run on-site at the customer’s location as well as hosted solutions. Historically, our software has been sold predominantly on a perpetual license basis. Today, however, certain of our newer offerings are being sold on a subscription and transaction basis. Our corporate customers rely on our solutions to automate their payment and accounts payable processes and to streamline and manage the production and retention of electronic documents. We also provide a hosted solution, Legal eXchange, that receives, manages and controls legal invoices and the related spend management for insurance companies and other large consumers of outside legal services. Our offerings also include software solutions that banks use to provide web-based payment and reporting capabilities to their corporate customers. Our solutions complement and leverage our customers’ existing information systems, accounting applications and banking relationships. As a result, our solutions can be deployed quickly and efficiently. To help our customers receive the maximum value from our products and meet their own particular needs, we also provide professional services for installation, training, consulting and product enhancement. Additionally, we offer our customers a broad range of equipment and supplies that complement our software products. For the first six months of fiscal year 2008, our revenues increased to $63.2 million from $54.9 million in the same period of last fiscal year. This revenue increase was primarily attributable to the revenue contribution from Formscape, which we acquired in October 2006, increased revenues within our banking solutions segment as a result of increased demand for those products and an increase of approximately $1.8 million as a result of an increase in foreign currency exchange rates associated with the British PoundSterling which has appreciated against the U.S.Dollar over the past year. In the first half of fiscal 2008, we derived approximately 44% of our revenue through our international operations, the majority of which was attributable to our operations in the U.K. We expect future revenue growth to be driven by the continued market adoption of our Legal eXchange product in the U.S., increased sales of our payments and transactional documents products, increased purchases of our products by new and existing bank and financial institution customers in both North America and international markets and the continued contribution of revenue from our newer subscription and transaction based products. We had a net loss of $1.5 million in the six months ended December 31, 2007 compared to net loss of $3.6 million in the six months ended December 31, 2006. The decrease in our net loss during the six months ended December 31, 2007 as compared to the same period ended December 31, 2006 was due to the revenue increase outlined above, offset in part by increases in our cost of revenues and operating expense categories as our business has continued to grow. The increase in intangible asset amortization reflects the expense impact of our October 2006 Formscape acquisition. Increases in product development expense and subscription and transactions cost of revenues reflect our continued investment in our hosted, banking and accounts payable automation products, including our ongoing investments in our hosted infrastructure and customer delivery capabilities for these products. Increases in other operating expense categories largely reflect our overall increased operating costs as a result of the Formscape acquisition and general business growth. Our cost of revenues and operating expenses also reflectincreases ofapproximately $894,000 and $1.0 million, respectively, in the six months ended December 31, 2007 as compared to the six months ended December 31, 2006 due to an increase in foreign currency exchange rates associated with the British Pound Sterling. Critical Accounting Policies We believe that several accounting policies are important to understanding our historical and future performance. We refer to these policies as “critical” because these specific areas generally require us to make judgments and estimates about matters that are uncertain at the time we make the estimate, and different estimates—which also would have been reasonable—could have been used, which would have resulted in different financial results. The critical accounting policies we identified in our most recent Annual Report on Form 10-K for the fiscal year ended June30, 2007 related to stock-based compensation, revenue recognition, goodwill and intangible assets and the valuation of acquired intangible assets. It is important that the discussion of our operating results that follows be read in conjunction with 13 the critical accounting policies disclosed in our Annual Report on Form 10-K, as filed with the SEC on September12, 2007. There have been no changes to our critical accounting policies during the three or six months ended December 31, 2007. Recent Accounting Pronouncements SFAS 141(R) In December 2007, the FASB issued Statement No. 141(R), “Business Combinations”, or SFAS 141(R), which will significantly change the accounting for and reporting of business combination transactions. The most significant changes in the accounting for business combinations under SFAS 141(R) include: · valuation of any acquirer shares issued as purchase consideration will be measured at fair value as of the acquisition date; · contingent purchase consideration, if any, will generally be measured and recorded at the acquisition date, at fair value, with any subsequent change in fair value reflected in earnings rather than through an adjustment to the purchase price allocation; · acquired in-process research and development costs, which have historically been expensed immediately upon acquisition, will now be capitalized at their acquisition date fair values, measured for impairment (without recurring amortization) over the remaining development period and, upon completion of a successful development project, amortized to expense over the asset’s estimated useful life; · acquisition related costs will be expensed as incurred rather than capitalized as part of the purchase price allocation; and · acquisition related restructuring cost accruals will be reflected within the acquisition accounting only if certain specific criteria are met as of the acquisition date; the prior accounting convention, which permitted an acquirer to record restructuring accruals within the purchase price allocation as long as certain, broad criteria had been met, generally around formulating, finalizing and communicating certain exit activities, will no longer be permitted. SFAS 141(R) is effective for the first annual reporting period beginning on or after December 15, 2008 and earlier adoption is not permitted. Accordingly, we will adopt SFAS 141(R) on July 1, 2009. We expect that the adoption of this pronouncement will significantly affect how we account for business combination transactions consummated after the adoption date, in the areas noted above. SFAS 160 In December 2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No.51”, or SFAS 160. SFAS 160 clarifies the accounting for noncontrolling interests and establishes accounting and reporting standards for the noncontrolling interest in a subsidiary, including the requirement that the noncontrolling interest be classified as a component of equity. SFAS 160 is required to be adopted simultaneously with SFAS 141(R). We are not presently a party to any transaction in which we have a noncontrolling interest and, accordingly, do not currently believe that this pronouncement will have a significant impact on our financial condition, results of operations or cash flows. FIN 48 We adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No.48, “Accounting for Uncertainty in Income Taxes”, or FIN 48, an interpretation of FASB Statement No. 109 on July 1, 2007.As a result of our adoption of FIN 48, we recorded a decrease to our tax reserves and our accumulated deficit in the amount of $94,000 during the quarter ended September 30, 2007. Three Months Ended December 31, 2007 Compared to the Three Months Ended December 31, 2006 Revenues by segment As of July1, 2007, we revised the structure of our internal operating segments and changed the nature of the financial information that is provided to and used by our chief operating decision makers. We have aggregated similar operating segments into three reportable segments: Payments and Transactional Documents, Banking Solutions and Outsourced Solutions. The change in segment structure as of July 1, 2007 resulted in our accounts payable automation product offerings being included as a component of our Outsourced Solutions segment rather than our Payment and Transactional Documents 14 segment. The change in segment composition is reflected for all financial periods presented. The following table represents our revenues by segment: Three Months Ended December31, Increase (Decrease) BetweenPeriods2007 Compared to 2006 2007 2006 (inthousands) As%of total Revenues (inthousands) As%of total Revenues (inthousands) % Payments and Transactional Documents $ 21,073 66.2 $ 19,009 64.1 $ 2,064 10.9 Banking Solutions 4,782 15.0 4,499 15.2 283 6.3 Outsourced Solutions 5,977 18.8 6,143 20.7 (166 ) (2.7 ) $ 31,832 100.0 $ 29,651 100.0 $ 2,181 7.4 Payments and Transactional Documents. The revenue increase for the three months ended December 31, 2007 was primarily attributable to an increase in the software maintenance revenue contribution from Formscape and an increase in foreign currency exchange rates. We expect revenue for the Payments and Transactional Documents segment to increase during the remainder of the fiscal year as a result of increased purchases of our licensed products by both new and existing customers. Banking Solutions. The increase in revenue for the three months ended December 31, 2007 was as a result of the revenue from the continuation of several large banking projects. We expect revenues for the Banking Solutions segment to increase during the remainder of the fiscal year, primarily as a result of the contribution of revenue from ongoing projects. Outsourced Solutions. The revenue decrease for the three months ended December 31, 2007 was primarily a result of a decrease in revenues from certain of our legacy accounts payable automation products in Europe, offset in part by revenue increases from our Legal eXchange offerings as a result of new customers and an increase in foreign currency exchange rates. We expect revenue for the Outsourced Solutions segment to increase during the remainder of the fiscal year. Revenues by category Three Months Ended December31, Increase (Decrease) Between Periods 2007 Compared to 2006 2007 2006 (inthousands) As%of total Revenues (inthousands) As%of total Revenues (inthousands) % Revenues: Software licenses $ 3,393 10.7 $ 4,082 13.8 $ (689 ) (16.9 ) Subscriptions and transactions 7,342 23.0 6,743 22.8 599 8.9 Service and maintenance 18,083 56.8 15,492 52.2 2,591 16.7 Equipment and supplies 3,014 9.5 3,334 11.2 (320 ) (9.6 ) Total revenues $ 31,832 100.0 $ 29,651 100.0 2,181 7.4 Software Licenses. The decrease in software license revenues was due principally to a decrease in perpetual license revenues from Formscape, partially offset by an increase in foreign currency exchange rates. We expect software license revenues to increase during the remainder of the fiscal year. Subscriptions and Transactions.
